Niles, P. J.,
From the petition and the answer filed thereto and the admissions of counsel upon the argument before the court in bane, it was shown that: In a desertion and maintenance proceeding before Aiderman Stager on Feb. 24, 1928, a recognizance was acknowledged by Walter F. Owen in the sum of $1000, conditioned that Samuel Ruby should personally appear at the Court of Quarter Sessions of the Peace the first Monday of June, 1928. The defendant, Samuel Ruby, did not appear according to the condition of the recognizance; whereupon the same was duly forfeited on June 4, 1928. On Oct. 29, 1928, the said Samuel Ruby was arrested in New York City and there gave security to appear in York to answer another criminal charge. He did so appear before the court on Nov. 3, 1928, and in the desertion proceeding entered bail for a hearing on Nov. 19, 1928.
The appeal is now made in the name of Walter F. Owen for the remission of the forfeiture of the recognizance on the ground that no one has suffered by reason of the non-appearance of Ruby, the defendant having appeared on Nov. 3, 1928, and subsequently the desertion case was heard and a decree entered therein by the court against the defendant and in favor of his wife.
The circumstances regarding the entry of the security before Alderman Stager were admitted to be: Mr. Love, as attorney for the defendant, arranged that Mr. Owen should become bail for Ruby’s appearance, and as counter-security received from Ruby, the defendant, $1000, which he holds for the protection of Owen.
For all practical purposes, it is evident that there are no equities to be considered regarding Owen. As the matter stands, it is practically this: The defendant, on Feb. 24, 1928, bound himself to appear before this court on the first Monday of June. At the time fixed he did not appear, but was a fugitive from justice, there being against him, in addition to this charge of desertion, an indictment for adultery.
Defendant was not apprehended until arrested in New York City on Oct. 29, 1928, upon process based upon the adultery charge, and he appeared in this court as the result of that arrest some five months after the recognizance in the desertion proceeding was forfeited. Admittedly, he violated his covenant in the recognizance and evaded the process of this court.
There is nothing in this case of such appeal as to warrant a remission of this forfeiture. Should this defendant be relieved under the circumstances of this case, the sanction of all recognizances to insure the appearance of defendants would be weakened and a dangerous precedent be established.
*583And now, to wit, Dec. 10, 1928, the prayer of the petition of Walter P. Owen, filed Nov. 12, 1928, is refused and the rule granted thereon is discharged.
From Richard E. Cochran, York, Pa.